Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 1 of 12




                   EXHIBIT 2
             (File Under Seal)
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 2 of 12




                                                            GIUFFRE007055
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 3 of 12




                                                            GIUFFRE007095
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 4 of 12




                                                            GIUFFRE007096
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 5 of 12




                                                            GIUFFRE007097
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 6 of 12




                                                            GIUFFRE007098
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 7 of 12




                                                            GIUFFRE007099
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 8 of 12




                                                            GIUFFRE007100
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 9 of 12




                                                            GIUFFRE007101
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 10 of 12




                                                            GIUFFRE007102
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 11 of 12




                                                            GIUFFRE007111
                                                            CONFIDENTIAL
Case 1:15-cv-07433-LAP Document 1199-19 Filed 01/27/21 Page 12 of 12




                                                            GIUFFRE007112
                                                            CONFIDENTIAL
